Gardner, P. J.
The Supreme Court, in. Bell v. Proctor, 212 Ga. 325 (92 S. E. 2d 514), having reversed the judgment of this court in Bell v. Proctor, 92 Ga. App. 759 (90 S. E. 2d 84), wherein this court affirmed the judgment of the Superior Court of Emanuel County, and having reversed the rulings in the opinion of this court in that case, and ruled that the trial court erred in failing to charge as to the interest or want of in*817terest of witnesses when charging the provisions of Code § 38-107, the former judgment of this court of affirmance is hereby vacated and the judgment of the superior court is hereby
Decided May 3, 1956.
Homer S. Durden, Jr., for plaintiff in error.
Price, Spivey & Carlton, contra.

Reversed.


Townsend and Carlisle, JJ., concur.